Exhibit 24(b)(4.38): Endorsement E-NYSUTDB-06 Voya Retirement Insurance and Annuity Company ENDORSEMENT This Endorsement is part of the Contract and the Certificates to which it is attached. The provisions of this Endorsement supersede any conflicting provisions in the Contract and the Certificates or in any prior endorsements. For purposes of this Endorsement only, partial surrenders are defined as any amounts surrendered, including any loans taken, any amounts surrendered to satisfy any outstanding interest due associated with a defaulted loan, and any amounts applied to an income phase payment option. Delete the section entitled Sum Payable at Death (Before
